DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s response filed on 5/10/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/10/2021 are hereby withdrawn. The 102 rejections over Zinn and Marsic as well as the nonstatutory double patenting rejections have been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 16, 17 and 62 have been canceled. Claims 1-7, 20, 22, 25, 26, 45, 48-53 and 68-70 have been amended. Claims 1-15, 18-26, 45-61, 64 and 68-72 are pending. Claims 8-15, 18-19, 21, 54-61 and 64 are currently withdrawn. Claims 1-7, 20, 22-26, 45-53 and 68-72 are the subject of the present Official action.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application PRO 62/245,025 and PCT application PCT/US16/58130 filed on 10/22/2015 and 10/21/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/22/2015.
Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO:), but which are not so labeled. For example, claim 20 of the instant application disclose an amino acid sequence in excess of 4 in length that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-compliance. Applicant should carefully review the application for any further example(s) of failure to identify sequences by sequence identifier, and to otherwise verify that the application is in full compliance with the sequence rules. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF. 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 
Objection to the Claims
Claim 4 is objected for underlining claim language that is not amended. Underlining is strictly reserved for making amendments in applicants, see 37 CFR 1.121. To avoid confusion, applicant is requested to remove underlining not directed to claim amendments. Furthermore, nucleotide degeneracy is apparent from the current claim language, see MPEP 2422. 

Claim 20 is objected for disclosing an amino acid sequence in excess of 4 in length that are not identified by sequence identifier. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 20, 22-26, 45-53 and 68-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 5/10/2022. 
Newly amended claim 1 part (b) describes a second nucleic acid sequence encoding at least one AAV cap protein, wherein the second nucleic acid sequence differs from wild type serotype 3B at least one nucleotide position encoding variable region VII (VR-VII) of “the AAV3B VP1 capsid”. There is a lack of antecedent basis for the term “the AAV3B VP1 capsid”. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). Claims 2-7, 20, 22-26, 45-53 and 68-72 are rejected for their dependency on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 20, 22-26, 45-53 and 68-72 are rejected under 35 U.S.C. 103 as being unpatentable over Zinn et al. "In silico reconstruction of the viral evolutionary lineage yields a potent gene therapy vector." Cell reports 12.6 (2015): 1056-1068 (hereinafter Zinn, reference of record) as evidenced by Accession No. KT235812.1 (SEQ AKU89603.1 as provided in the BLAST search result) in view of Marsic et al. WO 2015/048534, published 4/2/2015 (hereinafter, reference of record) and Vandenberghe et al. US 2009/0197338, published 8/6/2009 (hereinafter Vandenberghe, reference of record). This rejection is newly applied to address applicants claim amendments on 5/10/2022.
Zinn describes in silico methods for engineering modified AAV vectors with improved structural priorities and targeting abilities (Zinn, abstract). Zinn describes efforts to engineer AAV vectors with a better understanding of the structure-function relationship between the complex multimeric isosahedral architecture of AAV particles using in silico methods. Zinn states that the structural diversity of natural AAVs is largely contained within the nine surface regions of the capsid proteins, which functionally result in divergent receptor-binding properties, post-entry trafficking, host response and gene transfer efficiencies to various cells and tissue targets (Zinn, intro para 4). Zinn describes rational AAV design methodologies and in silico methods for modulating vector phenotypes while retaining integrity and the desirable aspects of the AAV vectors innate function and biology (Zinn, intro para 5). Zinn used ancestral sequence reconstruction (ASR) methods to product the amino acid sequence of putative ancestral AAV capsid monomers using maximum likelihood (ML) methods which led to the reconstruction of nine nodes along phylogeny amongst AAV serotypes 1-3 (Zinn, intro para 6, Fig 1 and 2). As shown below, SEQ ID AKU89603.1 shows the amino acid sequence of one of the modified vectors described by Zinn in reference to SEQ ID NO: 2 (AAV3B VP1) from the instant specification. The modified AAV vector submitted by Zinn shows an AAV protein from serotype 3, a modified AAV cap protein which differs from the wild type serotype 3B at more than one amino acid position and first and second AAV terminal repeats from serotype 3 as shown below. 

    PNG
    media_image1.png
    533
    463
    media_image1.png
    Greyscale


With respect to the variable region (as shown above in the red box), the vector disclosed by Zinn contains a VR-VII of the AAV cap protein, wherein X26 X27 X28 X29 X30 X31 X32 X33 X34 X35 X36 X37 = QGTGASNVDLDN. Furthermore, it is noted that applicant’s definition of “helper function” from the instant specification reads on any functional activity performed by a polypeptide derived from an adenovirus that facilitates AAV replication in a host cell. Taking the broadest reasonable interpretation in light of the specification, Zinn teaches the expression of nucleotides providing helper functions as well as therapeutic transgenes (Zinn, Fig 4 and Experimental procedures, AAV vector preparation). Zinn extensively characterized the resulting vectors for performance as a gene therapy vector. As shown in Fig 4, Zinn evaluates transgene expression (LacZ) using the modified AAV vectors (Zinn, Fig 4). Zinn describes experiments wherein HEK293 cells are transfected with the modified vectors (Zinn, AAV lineage analysis and reconstruction pg 1063). Zinn describes the use of expression cassettes using operably linked promoter and enhancer elements (Zinn, methods AAV vector preparation, pg 1065). 
Marsic describes a non-naturally occurring nucleic acid comprising an AAV rep protein, an AAV cap protein which differs from the wild type 3B at at least one nucleotide position and AAV terminal repeats (Marsic, para 5, 10, 15 and claims 1-3). Marsic describes additional encoded polypeptides which provide helper functions to improve viral replication in a given host cell (Marsic, para 95 and claim 6). Marsic provides a comparison of naturally-occurring AAV capsid protein sequences with variable regions (loops 1-9) (Marsic, para 9, 23, 163). Marsic describes the creation of vector libraries with candidate vectors having different configurations and variable regions (Marsic, para 163, 169). Although it is granted that the majority of the disclosure of Marsic is focused in AAV serotype 2, Marsic does provide embodiments to AAV serotype 3 (Marsic, para 10, 46 and claim 3). Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123. 
Neither Zinn nor Marsic expressly describe a variable region which corresponds to the VR-VII described in newly amended claim 1. 
Vandenberghe describes methods for increasing the packaging yield, transduction efficiency and gene transfer for AAV vectors (Vandenberghe, abstract). Vandenberghe describes recombinant AAV vectors containing REP proteins, Cap proteins and ITR from various AAV serotypes (Vandenberghe, para 3, 72, 94). Vandenberghe describes “singleton methods” to vary specific amino acids in a given position within an AAV capsid sequence (Vandenberghe, para 18). Vandenberghe describes modifying multiple AAV capsid variable regions using singleton methods in order to achieve increasing the packaging yield, transduction efficiency and gene transfer for AAV vectors (Vandenberghe, para 38, 46). Furthermore, Vandenberghe discloses SEQ ID NO: 200 which has 95.6% sequence similarity to SEQ ID NO: 1 (AAV3B VP1) of the instant invention as shown below:

    PNG
    media_image2.png
    276
    571
    media_image2.png
    Greyscale

Vandenberghe describes the incorporation of transgenes and therapeutic polypeptides for expression in a host cell (Vandenberghe, para 80). Vandenberghe describes the incorporation of promoter and enhancer elements (Vandenberghe, para 86 and 87). Vandenberghe describes expression in HEK293 human kidney cell lines (Vandenberghe, para 112). Vandenberghe provides examples demonstrating AAV vector efficacy using both in vitro and in vivo analysis (Vandenberghe, Examples 1-5).  
It would have been prima facie obvious to one of ordinary skill in the art to modify the VR-VII of the AAV cap protein to meet the claim limitations of newly amended claim 1 using the singleton methods described by Vandenberghe along with the in silico methods for engineering modified AAV vectors with improved structural priorities as described by Zinn. It would have been a matter of combining known prior art element according to known methods to yield predictable results. One would be motivated to make this combination in order to experiment with different variable regions to create a large library of modified AAV vectors with varying capsid proteins. This would be important for screening potential recombinant AAV vector candidates to select the vector with the desired packaging yield, transduction efficiency and gene transfer abilities. One would have a reasonable expectation of successes given that both Zinn, Marsic and Vandenberghe presented methods which allow for the modification of AAV VR regions. Furthermore, the high throughput in silico methods described by Zinn would have allowed for rapid modeling and testing of different VR-VII combinations in order to optimize viral packaging yield, transduction efficiency and gene transfer. It is noted that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963), see MPEP 2144.09. 
Furthermore, it would have been ‘obvious to try’ and vary the VR-VII region to arrive at VR-VII described in claim 1 given that similar methods were conducted by Marsic to generate AAV libraries.  The singleton methods described by Vandenberghe would further provide one of ordinary skill with a predictable means of modifying and testing various VR-VII combinations to arrive at the presently claimed VR-VII region. Thus, one of ordinary skill would have been motivated to experiment with different VR modifications in order to increase packaging yield, transduction efficiency and gene transfer following the principles outlined by Zinn and Vandenberghe. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Other Relevant Prior Art 
Zhong et al. US 2010/0104561, published 4/29/2010

Ito et al. "Engineered adeno-associated virus 3 vector with reduced reactivity to serum antibodies." Scientific reports 11.1 (2021): 1-10

Aslanidi et al. "Optimization of the capsid of recombinant adeno-associated virus 2 (AAV2) vectors: the final threshold?." PloS one 8.3 (2013): e59142


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699